Order entered January 8, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00817-CV

      GATEWAY DIAGNOSTIC IMAGING, LLC D/B/A GATEWAY
          DIAGNOSTIC IMAGING MID-CITIES., Appellant

                                         V.

   KRISHA VERNI RATNASABAPATHY, INDIVIDUALLY, AS NEXT
      FRIEND OF T.R., A MINOR, AND V.R. A MINOR AND AS
 INDEPENDENT ADMINISTRATOR OF THE ESTATE OF PRADEEPAN
                RATNASABAPATHY, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-00614

                                     ORDER

      Before the Court is appellees’ January 7, 2021 unopposed second motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than February 12, 2021. Because this is an accelerated

appeal, we caution that further extension requests will be disfavored.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE